VAUGHN, Judge.
We note at the outset that defendant’s name is spelled variously throughout the original record as “Higgens,” “Higgins” and “Heggins” while his alias is given as both “Robertson” and “Robinson.” However, no contention has been raised to the effect that defendant and the person referred to in the warrants, *436indictments, affidavit of indigency and commitment orders, et al., are not one and the same person.
Defendant challenges the admissibility of the testimony of the driver of the car with which the victim’s auto collided to the effect that the prosecuting witness ran up to her screaming, “He is going to kill me.” The test of evidence submitted under the res gestae doctrine is set out in Coley v. Phillips, 224 N.C. 618, 31 S.E. 2d 757. We find, and so hold, that this testimony meets the three qualifications required of testimony to be admissible under the res gestae exception to the hearsay evidence rule and it was properly admitted.
Defendant contends that it was error to accept the driver’s conclusions as to the prosecuting witness’ emotional state and behavior at the time of the collision. The long-standing rule in North Carolina is that a lay witness may give his opinion as to, among other things, the emotions displayed by a given person on a given occasion. Stansbury, N. C. Evidence 2d, § 129. The testimony of the driver accepted by the court was not in conflict with this rule. All of defendant’s assignments of error directed to the admission of the other driver’s testimony are overruled.
Defendant brings forward numerous other assignments of error, all involving well-established principles of law and none of them disclose prejudicial error.
No error.
Judges Hedrick and Graham concur.